              Case 3:18-cv-05182-TSZ Document 190 Filed 10/14/20 Page 1 of 4




 1                                                             HONORABLE THOMAS S. ZILLY

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 8
        JUDITH COLE, et. al.,                              CASE NO. C18-5182TSZ
 9
                                Plaintiffs,                ORDER
10               v.

11      KEYSTONE RV COMPANY,

12                              Defendant.

13

14          THIS MATTER is before the Court on Defendant Keystone’s Motion to Sever Misjoined

15   Plaintiffs [Dkt. # 182].

16          Plaintiffs Judith Cole, Louis Michael, and David Johnson each purchased new or used

17   Keystone recreational vehicles from Keystone dealers. All three claim they were not effectively

18   warned of the risk of injury resulting from the ordinary use of their RVs; specifically, the effects

19   of prolonged occupancy on indoor air quality due to moisture, mold, and formaldehyde. They

20   sued in 2018, asserting claims under the Washington Auto Dealers Practice Act (ADPA), the

21   Consumer Protection Act, and the UCC. Plaintiffs sought to represent a class of similarly

22   situated Keystone purchasers damaged by Keystone’s failure to warn of the dangers of prolonged

23

24


     ORDER - 1
              Case 3:18-cv-05182-TSZ Document 190 Filed 10/14/20 Page 2 of 4




 1   occupancy in their Keystone RVs. They seek economic damages for the difference between the

 2   value as represented and the actual value of the RVs they purchased.

 3           In August 2018, Court Dismissed the AFDA claims as time-barred, and provided the

 4   plaintiffs an opportunity to amend their UCC claims to make them plausible, which they did not

 5   do. It also denied Keystone’s Rule 20 Motion to Sever the plaintiffs’ remaining CPA claims,

 6   determining they were “charitably” read as an assertion of a series of common occurrences and

 7   that they presented common issues of fact and law. [Dkt. # 24].

 8           In July 2020, the Court denied Plaintiffs’ Motion for Class Certification. [Dkt. # 173]. It

 9   determined that while they met the “numerosity” requirement, they could not meet Rule 23(a)’s

10   “commonality” and Rule 23(b)(3)’s “predominance” requirements. It also determined that the

11   named plaintiffs’ claims were not “typical” of the proposed class, and that class resolution was

12   not “superior” to individual litigation. It concluded that the three plaintiffs’ individual claims

13   were triable, but not as a class action.

14           Keystone now argues that the three individual claims should be tried separately. It argues

15   they do not arise from the same transaction and that any common questions are outweighed by

16   individual factual and legal inquiries.

17           Under Rule 20, plaintiffs may join in one action if:

18                   (A) they assert any right to relief jointly, severally, or in the alternative
             with respect to or arising out of the same transaction, occurrence, or series of
19           transactions or occurrences; and
                     (B) any question of law or fact common to all plaintiffs will arise in the
20           action.

21   Fed. R. Civ. P. 20(a). As Keystone correctly points out, under Rule 21, mis-joined plaintiffs may

22   be severed at any stage of the litigation, so long as no substantial right will be prejudiced by the

23   severance. [Dkt. # 182, citing Fed. R. Civ. P. 21; Coughlin v. Rogers, 130 F.3d 1348, 1351 (9th

24


     ORDER - 2
              Case 3:18-cv-05182-TSZ Document 190 Filed 10/14/20 Page 3 of 4




 1   Cir. 1997)]. See also Acevedo v. Allsup’s Convenience Stores, Inc., 600 F.3d 516, 522 (5th Cir.

 2   2010) (“[D]istrict courts have considerable discretion to deny joinder when it would not

 3   facilitate judicial economy and when different witnesses and documentary proof would be

 4   required for the plaintiffs’ claims.”)(emphasis added).

 5          Plaintiffs argue that the Court has already rejected Keystone’s argument for severance,

 6   notwithstanding the denial of class certification. Plaintiffs emphasize that “On the whole, ‘[t]he

 7   transaction and common-question requirements prescribed by Rule 20(a) are not rigid tests,’ but

 8   rather ‘are flexible concepts used by the courts to implement the purpose of Rule 20 and

 9   therefore are to be read as broadly as possible whenever doing so is likely to promote judicial

10   economy.’” [Dkt. # 185 at 5 (citing Almont Ambulatory Surgery Center, LLC v. UnitedHealth

11   Group, Inc., 99 F. Supp. 3d 1110, 1187 (C.D. Cal 2015) (internal citations omitted)].

12          Plaintiffs argue that their claims arise from the same series of transactions—their

13   respective purchases of Keystone RVs without adequate warnings about the dangers of

14   prolonged occupancy. They argue persuasively that their expert witnesses’ (Buscher, Gill, and

15   Walker) testimony will be similar, if not identical, in each trial. They argue that judicial economy

16   would be served by a single trial with one jury and much of the same evidence, rather than three

17   overlapping trials. They claim they would be prejudiced by severance at this late date.

18          The Court agrees. It is true that the case involves three separate, if similar, transactions,

19   and the facts surrounding the three plaintiffs’ RV purchase are not identical. Each will have to

20   testify about what they were told, how they used and maintained their Keystone RVs, and the

21   like. But the expert testimony about the adequacy of warnings, the effects of mold and

22   formaldehyde and the impact on the RVs’ value, will be the same. The jury instructions are

23

24


     ORDER - 3
              Case 3:18-cv-05182-TSZ Document 190 Filed 10/14/20 Page 4 of 4




 1   likely to be identical. Judicial economy would not be served by conducting three essentially

 2   identical trials, particularly when trial time is scarce.

 3           Separate trials would prejudice the plaintiffs, and they would put an unnecessary strain on

 4   the Court. Defendant Keystone’s Motion to Sever Misjoined Plaintiffs [Dkt. # 182] is DENIED.

 5           IT IS SO ORDERED.

 6           Dated this 14th day of October, 2020.



                                                             A
 7

 8
                                                             Thomas S. Zilly
 9
                                                             United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER - 4
